Citation Nr: 0021484	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-33 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and veteran's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1971.  On February 19, 1997, the veteran submitted a claim 
for an increased evaluation for his post-traumatic stress 
disorder.  In a June 1997 rating action the Department of 
Veterans Affairs (VA) Regional Office (RO), Portland, Oregon, 
confirmed and continued a 30 percent evaluation for that 
disability.  The veteran appealed from that decision.  In 
February 1998 the veteran and his wife testified at a hearing 
at the regional office before a hearing officer.  In an April 
1998 rating action the evaluation for the veteran's 
post-traumatic stress disorder was increased to 50 percent 
effective February 19, 1997.  In February 2000 the veteran 
testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the regional office.  
Among other things, at the hearing the veteran's 
representative stated that they were contemplating filing a 
claim for a permanent and total rating for pension benefit 
purposes, but made it clear that their comments at the 
hearing were not to be construed as such a claim.  No such 
claim is of record, and the matter is not before the regional 
office for consideration.  The appeal for an increased rating 
is the only issue now before the Board for appellate 
consideration.  


REMAND

In connection with his February 1997 reopened claim for an 
increased rating for his post-traumatic stress disorder, the 
veteran was afforded a VA social and industrial survey in 
April 1997.  It was indicated that he had been employed by 
the VA domiciliary as a travel clerk until February 1997 when 
he resigned due to stress. 

The veteran was afforded a VA psychiatric examination in May 
1997.  Various findings were recorded.  His post-traumatic 
stress disorder was estimated as moderate in nature.  

During the February 1998 regional office hearing the veteran 
related that he ended up losing jobs because of stress.  His 
last real job had been with the VA in White City and he was 
no longer working at that job because of stress.  He had 
applied for Social Security disability benefits but had been 
turned down.  He was not receiving any ongoing medical 
treatment for post-traumatic stress disorder.  

The veteran was afforded a VA general medical examination in 
March 1998.  Various findings were recorded.  The impressions 
included low back pain, joint pain involving the elbows, 
shoulders and lower arms, and borderline cardiomegaly with 
left posterior vesicular block.  He was also afforded a VA 
orthopedic examination in March 1998 and the diagnoses were 
chronic right shoulder pain and chronic low back pain.  

The veteran also was afforded a VA psychiatric examination in 
March 1998.  He stated that he had worked on a part-time 
basis for a contractor after leaving the VA domiciliary, but 
did not work more than two days per month.  Various findings 
were recorded on mental status examination.  The examiner 
stated that in his opinion the veteran's post-traumatic 
stress disorder was considerably worse as compared with his 
prior VA psychiatric examination.  He felt that the veteran 
was moderately impaired socially and moderately to severely 
impaired industrially.  He assigned a Global Assessment of 
Functioning (GAF) score of 60.  

The veteran was also afforded a social and industrial survey 
in March 1998.  His past and current vocational activities 
were recorded in some detail.   

During the February 2000 Board hearing the veteran related 
that he had last worked about one week prior to the hearing.  
He stated that he was on call for a company but because of 
the chemicals used on the job he could not work on the job 
more than two or three days at a time.  He stated that he had 
only worked for the company on two occasions in 2000 and had 
worked not more than four times the previous year.  He had 
tried 39 different jobs including one with the VA and the 
jobs did not work out. The veteran submitted a letter by Dr. 
Clark which he considered to be a claim for a total rating 
based on individual unemployability.  He considered that 
claim intertwined with the increased rating issue so that the 
Board would have to defer consideration of the rating 
question pending resolution of the unemployability issue.  

The February 2000 statement by Dr. Clark indicates that the 
veteran had a variety of medical and psychiatric problems 
that made him, in Dr. Clark's opinion, unsuitable for 
employment.  Dr. Clark expressed an opinion that the veteran 
was unemployable.  

The veteran also submitted February 2000 statements by his 
wife and Kenneth Skeen, an acquaintance, which dealt with his 
inability to maintain employment and his recent psychiatric 
deterioration.  

Since the veteran has maintained that his post-traumatic 
stress disorder has increased in severity, his claim is 
considered to be well grounded.  Drosky v. Brown, 10 
Vet. App. 251 (1997).  Thus, the VA has a duty to assist him 
in the development of his claim.  Further, as noted 
previously, the veteran has maintained that he should be 
granted a total rating based on individual unemployability 
and that claim is considered to be inextricably intertwined 
with the fully developed appellate issue of an increased 
rating for his post-traumatic stress disorder.  The claim for 
a total rating based on individual unemployability is 
apparently intertwined with the rating issue so that the 
latter cannot be considered prior to review by the regional 
office of the unemployability issue.  Accordingly, the case 
is REMANDED to the regional office for the following action:

1.  The regional office should contact 
the VA domiciliary White City and request 
that that facility provide copies of all 
records of treatment of the veteran since 
October 1997.  Any such records obtained 
should be associated with the claims 
file.  

2.  The regional office should contact 
the Social Security Administration and 
request that that agency provide copies 
of all medical records utilized by that 
agency in its determination regarding the 
veteran's claim for Social Security 
disability benefits.  All such records 
should be included with the claims file.  

3.  The veteran should then be afforded a 
special VA psychiatric examination and a 
general medical examination in order to 
determine the current nature and severity 
of his post-traumatic stress disorder and 
other disabilities.  All indicated 
special studies should be conducted.  The 
claims file is to be made available to 
the examiners for review.  

4.  The veteran's claim and appeal should 
then be reviewed by the regional office.  
In particular, consideration should be 
afforded the veteran's claim for a total 
rating based on individual 
unemployability.  If that determination 
is adverse to the veteran, he should be 
so notified and afforded his appellate 
rights.  If the veteran perfects an 
appeal from that decision, that question 
should be included with the increased 
rating issue on appeal.  If the denial 
regarding the claim for an increased 
rating for the post-traumatic stress 
disorder is continued, the veteran and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.


The purposes of this REMAND are to obtain clarifying 
information and to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





